Case 1:18-cv-00089-MPB-TWP Document 51 Filed 09/04/19 Page 1 of 2 PageID #: 516




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

 DAMARCUS FIGGS, et al.,                      )
                                              )
 Plaintiffs,                                  )
                                              )
 v.                                           )       Case No. 1:18-cv-00089-MPB-TWP
                                              )
 THE GEO GROUP,                               )
                                              )
 Defendant.                                   )


                      PLAINTIFFS’ RESPONSE IN OPPOSITION TO
                   DEFENDANT’S MOTION FOR SUMMARY JUDGMENT



         Come now Plaintiffs DaMarcus Figgs and David Corbin, by counsel, and respectfully

 respond in opposition to Defendant’s Motion for Summary Judgment as follows:

         1.     Genuine issues of material fact exist to preclude the entry of summary judgment

 in Defendant’s favor; or

         2.     There are no facts currently available for Plaintiffs to argue that summary

 judgment should not be granted because the PLRA does not apply.

         3.     Plaintiff has designated evidence and prepared a brief in support of this response.

 These documents will be electronically filed.

         4.     Summary judgment should be denied.

                                              Respectfully submitted,

                                              s/ Jessica Wegg
                                              Jessica Wegg, No. 28693-49
                                              Jonathan Little, No. 27421-49
Case 1:18-cv-00089-MPB-TWP Document 51 Filed 09/04/19 Page 2 of 2 PageID #: 517




                                              SAEED & LITTLE, LLP
                                              #189 – 133 West Market Street
                                              Indianapolis, IN 46204
                                              (317) 721-9214
                                              jessica@sllawfirm.com
                                              jon@sllawfirm.com



                                           ***
                                  CERTIFICATE OF SERVICE

        I certify that the foregoing was filed using the Court’s CM/ECF system. Service will be

 made on all ECF-registered counsel of record on the date of filing by operation of the same.

                                              s/ Jessica Wegg
                                              Jessica Wegg
